Citation Nr: 1528596	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  10-05 739	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.

2.  Entitlement to an initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell

INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which in pertinent part denied service connection for post-traumatic stress disorder (PTSD), and granted service connection for peripheral neuropathy of the lower extremities, each of which was assigned an initial 10 percent evaluation, effective in November 2007. 

In March 2012, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is on file.

In an August 2012 decision the Board denied service connection for a colon disorder, to include diverticulitis, and service connection for a heart condition, to include ischemic heart disease.  The Board remanded the issues of service connection for a psychiatric disorder, to include depression and PTSD, and entitlement to initial disability ratings in excess of 10 percent for peripheral neuropathy of the left lower extremity and the right lower extremity.  

A March 2013 rating decision granted service connection for an anxiety disorder, not otherwise specified (NOS), also diagnosed as a depressive disorder, NOS, and previously denied as depression and PTSD, with a noncompensable rating assigned from July 29, 2008; a 10 percent rating from June 23, 2011; and a 30 percent rating from January 30, 2013.  The matters of the effective date for the grant of service connection and the initial staged ratings are not before the Board.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) and Henderson v. West, 11 Vet. App. 245, 246 (1998) (per curiam).  

An August 2013 rating decision granted service connection for coronary artery disease (CAD), status post coronary artery bypass (CABG) time 2 (previously addressed as ischemic heart disease (claimed as heart condition)) with an evaluation of 60 percent effective August 31, 2012 (date of receipt of the claim for service connection); an evaluation of 100 percent from May 20, 2013; and an evaluation of 60 percent from September 1, 2013.  

A January 2015 rating decision granted special monthly compensation (SMC), from May 20, 2013 to September 1, 2013; granted service connection for a residual surgical sternotomy scar which was assigned an initial noncompensable evaluation effective May 20, 2013; and proposed to reduce the 60 percent rating for CAD, SP CABG times two, to 10 percent.  

In January 2015 a hearing was requested prior to any rating reduction.  

Contained in VBMS is a deferred rating decision in February 2015 which indicates that the January 2015 rating decision contained clear and unmistakable error (CUE) because the proposed reduction should have been to 30 percent based on cardiac dilatation shown on echo-cardiogram results dated October 17, 2014, according to a VA examination and because it did not appear that the provisions of 38 C.F.R. § 3.344 had been applied.  

As yet, there has been no actual reduction of the rating for the service-connected cardiovascular disorder.  

Additionally, the Board notes that the recent June 2015 VA examination indicated that the Veteran had diabetic peripheral neuropathy of both upper extremities.  However, service connection is not in effect for such disabilities and, so, the matter of whether the Veteran seeks service connection for diabetic peripheral neuropathy of both upper extremities should be clarified. 

In the May 2015 "Appellant's Post-Remand Brief" the Veteran's service representative waived initial RO consideration of any additional evidence added to the record.  

Lastly, a review of VBMS shows that in March 2015 the Veteran filed VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  However, the RO has not yet adjudicated this matter and, so, the Board had no jurisdiction.  Accordingly, this matter is referred to the RO for initial consideration.  Generally see Rice v. Shinseki, 22 Vet. App. 447 (2009).  


FINDINGS OF FACT

1.  The Veteran's diabetic peripheral neuropathy of the left lower extremity is manifested by sensory complaints and findings but no motor impairment and no persuasive evidence of trophic changes; and does not result in more than mild peripheral neuropathy.  

2.  The Veteran's diabetic peripheral neuropathy of the right lower extremity is manifested by sensory complaints and findings but no motor impairment and no persuasive evidence of trophic changes; and does not result in more than mild peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 8520, 8521, 8526 (2014).  

2.  The criteria for an initial rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.71a, 4.124a, Diagnostic Codes 8520, 8521, 8526 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

With respect to the claims involving peripheral neuropathy of the lower extremities, these appeals arise from the Veteran's disagreement with the initial disability rating following the grant of service connection for these conditions.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case.  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The file contains the Veteran's service treatment records (STRs) and copious VA medical records.  The Veteran presented testimony at a travel Board hearing held in March 2012, and the record contains contentions and arguments presented by the Veteran and his representative. 

The Veteran was afforded a VA medical examination assessing his diabetic peripheral neuropathy of each lower extremity in 2008, and, pursuant to the 2012 Board remand, again in 2013 and 2015.  The Board may assume the competence of VA examiners and the adequacy of a VA examination unless either is challenged.  Here, the adequacy of the examinations and the findings they yielded not challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  The Board finds that the examinations are adequate because the examiners discussed the medical history, described the disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Also, VA has associated with the record additional records of the Veteran's VA outpatient treatment, as requested in the 2012 remand.  Accordingly, there has been full compliance with the Board's remand.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

38 C.F.R. § 3.103(c)(2) requires that a presiding Veterans Law Judge fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case the 2012 travel Board hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Neither the Veteran nor his representative have alleged that there was any deficiency with respect to the hearing in this case, much less any violation of the duties set forth in 38 C.F.R. § 3.103(c)(2).  While assistance is required, 38 C.F.R. § 3.103(c)(2) does not require preadjudication of claims.  Bryant v. Shinseki, 23 Vet. App. 488, 496 (2010) (per curiam).  Even if not all elements required for claim substantiation are explicitly set forth at a hearing, if those matters are developed by VA, there is no indication of any outstanding additional evidence or information, and particularly if any VA examination was conducted to address such matter, the purpose of 38 C.F.R. § 3.103(c)(2) if fulfilled.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).  

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) - (e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  38 C.F.R. §§ 4.7, 4.21. 

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

Under 38 C.F.R. § 4.124a, the schedules for rating diseases of the cranial and peripheral nerves include alternate diagnostic codes for paralysis, neuritis, and neuralgia of each nerve.  See 38 C.F.R. § 4.124a, Diagnostic Codes 8205 to 8730 (2014).  The diagnostic codes for paralysis of a nerve allow for multiple levels of incomplete paralysis, as well as complete paralysis.  However, the ratings available for neuritis and neuralgia of the same nerves can be limited to less than the maximum ratings available for paralysis.   In rating peripheral neuropathy attention is given to sensory or motor impairment as well as trophic changes (described at 38 C.F.R. § 4.104, Diagnostic Code 7115 as thin skin, absence of hair, dystrophic nails).  Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe.  38 C.F.R. § 4.20.  Neuralgia of a peripheral nerve of a lower extremity can receive a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, can receive a maximum rating of severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a.  

Sciatic neurological manifestations are rated under Diagnostic Code 8520, 8620, or 8720 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 40 percent when moderately severe.  When severe with marked muscular atrophy, 60 percent is warranted and 80 percent is warranted for complete paralysis (with foot drop, no active movement possible below the knee, and weakened or, very rarely, lost knee flexion).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for sciatic neuritis and neuralgia). 

External popliteal (common peroneal) neurological manifestations are rated under Diagnostic Code 8521, 8621, or 8721 as, respectively, paralysis, neuritis or neuralgia of the sciatic nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and 30 percent when severe.  A 40 percent rating is warranted for complete paralysis (with foot drop and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of the toes lost; abduction weakened; anesthesia covers the entire dorsum of the foot and toes).  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8621, 8721 (for external popliteal (common peroneal) neuritis and neuralgia). 

Femoral (anterior crural) neurological manifestations are rated under Diagnostic Code 8526, 8626, or 8726 as, respectively, paralysis, neuritis or neuralgia of the femoral (anterior crural) nerve.  The criterion for a 10 percent rating is mild incomplete paralysis.  The criterion for a 20 percent is moderate incomplete paralysis and when severe 30 percent; and 40 percent is warranted for complete paralysis affecting quadriceps extensor muscles.  See also 38 C.F.R. § 4.124a, Diagnostic Codes 8620, 8720 (for femoral (anterior crural neuritis and neuralgia).  

The Veteran and other laypersons are competent to testify on factual matters of which they have first-hand knowledge, such as symptoms of pain, and are competent to describe symptoms and their effects on employment or daily activities.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Background

On VA examination of the Veteran for diabetes in December 2008 the claim file and pertinent medical records were reviewed.  The Veteran had quit smoking 2 months earlier and had smoked a half a pack of cigarettes daily for about 5 years, but now smoked one cigar daily.  He reported that diabetes was diagnosed in September 2008, and he had been started on a diet and Metformin was prescribed in October 2008, which he now took twice daily but did not take insulin.  He denied a history of diabetic ketoacidosis and hypoglycemia, as well as any periods of hospitalization for diabetes.  He was on a restricted diet and his weight had been stable.  He denied having been instructed to restrict physical activities due to diabetes.  He used inhalers due to chronic obstructive pulmonary disease (COPD).  He reported having been diagnosed with diabetic peripheral neuropathy of both feet, worse on the right than the left.  The symptoms had been present for a year and were worsening.  He complained of constant numbness, which was worse at night.  Intermittent tingling occurred daily and lasted 5 to 10 minutes.  Also, he had an intermittent burning sensation, which occurred mostly at night and which he rated as being 3 or 4 on a scale of 10.  He had not noticed any specific precipitating or aggravating or alleviating factors.  He had not had any nerve conduction tests.  

The Veteran reported that at work he had to stand for prolonged periods on concrete surfaces and sometimes had to sit and rest, and take off his shoes to wiggle his toes when his symptoms of neuropathy bothered him.  He stated that a podiatrist had informed him that he had poor circulation and he related having cramps in his legs at night but not when walking.  On physical examination his motor and sensory status was intact.  He was intact to light touch and pinprick sensation in the feet and legs.  There was diminished vibration sense over the medial malleoli, bilaterally.  There was minimal swaying with Romberg test.  He was able to tandem walk.  There was no edema of his lower extremities.  Dorsalis pedis pulses were 2+ on the left but not palpable on the right.  There were no diabetic skin complications.  

On VA examination in April 2010 for evaluation of diabetes it was noted that the Veteran's dose of oral diabetic medication had been increased.  He had no history of diabetic ketoacidosis, hypoglycemia or periods of hospitalization for diabetes.  He followed a restricted diabetic diet.  He was not restricted in his ability to perform strenuous activities.  He denied symptoms of peripheral vascular disease of the lower extremities.  He reported having paresthesias of the feet; worse in the right than the left; the soles of the feet and the toes; as well as the ankles.  

On physical examination the Veteran had no motor loss and deep tendon reflexes were 2+ at both knees and both ankles.  He had a sensory loss on the left, but not the right, consisting of decreased light touch and vibration sense in the left forefoot.  Position sense was intact.  Both lower extremities were of normal temperature and color.  Dorsalis pedis and posterior tibial pulses were decreased in the right lower extremity but dorsalis pedis was normal in the left lower extremity, although posterior tibial pulses were decreased.  There were no ulcers of either lower extremity but there was absent hair on each lower extremity (which was reported to be an indication of trophic changes).  

At the March 2012 travel Board hearing the Veteran testified that that his symptoms of peripheral neuropathy had increased.  Page 19 of that transcript.  He had daily but episodic numbness of both lower extremities.  Page 25.  

On VA neurology examination in January 2013 the Veteran reported that his peripheral neuropathy in the lower extremities had begun as numbness but he now had burning and tingling in this toes and feet.  Standing seemed to worsen his symptoms and he did not know of any alleviating factors.  He did not have either intermittent or constant pain of the lower extremities.  He had moderate right and mild left lower extremity paresthesias or dysesthesias but no numbness of the lower extremities.  He had full and normal motor strength, at 5/5, on knee extension and in dorsiflexion and plantar flexion of the ankles.  There was no muscle atrophy.  Deep tendon reflexes were normal, at 2+, at the knees and the left ankle but only 1+ at the right ankle.  Sensory examination to light touch was normal for the upper anterior thighs, the thigh and knee, the lower leg and ankle, as well as to feet and toes, bilaterally.  It was reported that he had no trophic changes, e.g., loss of extremity hair, smooth or shiny skin due to peripheral neuropathy.  His gait was normal.  

It was reported that the Veteran had normal function of the sciatic, musculocutaneous (superficial peroneal), anterior tibial (deep peroneal), internal popliteal (tibial), posterior tibial, anterior crural (femoral), internal saphenous, obturator, external cutaneous thigh, and ilio-inguinal nerves.  However he had mild incomplete paralysis of the external popliteal (common peroneal) nerve in each lower extremity.  He did not use an assistive device as a normal mode of locomotion.  It was reported that the peripheral neuropathy did not impact his ability to work.  

The examiner commented that the Veteran should be considered to have a mild neuropathy of his lower extremities due to diabetes.  It was reported that he had normal sensation to light touch in all extremities.  Vibration sense was decreased in the right lower extremity, but normal in all other extremities.  Position sense was decreased in the right lower extremity but otherwise normal in all other extremities.  

VA clinical records in VBMS show that in October 2013 the Veteran had no sensory impairment, he walked frequently, and had no limitations as to his mobility.  On motor examination, strength in all extremities was 5/5.  Another clinical notation in October 2013 reflects that he complained of tingling numbness in the left arm since his CABG in May.  In December 2013 he had no sensory impairment and no limitation as to his mobility.  In February 2014 his muscle strength was 5/5, and he was neurovascularly intact.  Sensation was grossly intact.  

On VA examination in June 2015 for evaluation of the Veteran's service-connected diabetes it was noted that his diabetes was managed by restricted diet, and prescribed oral hypoglycemic agent.  He did not require regulation of activities as part of management of his diabetes.  He saw a care provider less than twice monthly, including for episodes of hypoglycemia.  He had not been hospitalized for his diabetes nor had any episodes of hypoglycemic reactions in the past 12 months.  He had not had any progressive unintentional weight loss or loss of strength due to diabetes.  His diabetic complication was peripheral neuropathy.  There was no evidence of diabetic nephropathy or diabetic retinopathy.  

On VA examination in June 2015 for evaluation of diabetic peripheral neuropathy the Veteran's VA clinical records were reviewed.  It was reported that the Veteran had bilateral upper and bilateral lower extremity diabetic peripheral neuropathy which was sensory only and mild.  It was reported that his diabetic peripheral neuropathy had started as numbness in his feet.  

On examination it was reported that the Veteran did not have pain, either intermittent or constant, in the lower extremities.  He had mild numbness as well as mild paresthesias and/or dysesthesias of each lower extremity.  Sensation to light touch was normal at each knee and each thigh, but decreased at each lower leg and each ankle, and also decreased in the right foot and toes but absent in the left foot and toes.  Position sense was decreased in the right lower extremity but normal in the left lower extremity.  Vibratory sensation and sensation to cold were absent in each lower extremity.  

As to motor function, he had normal strength in flexion and in extension of each knee as well as normal strength in plantar flexion and dorsiflexion of each ankle.  Deep tendon reflexes were normal, at 2+, at the knees, but only 1+ at the right ankle and absent in the left ankle.  There was no muscle atrophy and no trophic changes.  It was reported that the Veteran had diabetic peripheral neuropathy of each lower extremity, affecting the sciatic and femoral (anterior crural) nerves, all of which were normal (and without incomplete or complete) paralysis.  He had no other pertinent physical findings, complications or symptoms.  It was reported that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.  

On another VA examination in June 2015 it was reported that the physical distribution and time course of the neuropathy was that of a classic diabetic neuropathy.  As to peripheral arterial disease the Veteran was a smoker, having smoked a half a pack of cigarettes daily for 10 years.  There was evidence of lower extremity peripheral arterial disease (PAD) in 2008.  His PAD was less likely as not proximately due to or the result of service-connected diabetes because peripheral vascular disease (PVD) was diagnosed in 2008, prior to his diagnosis of diabetes.  

Initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity

The evidence in this case shows that the Veteran has complaints and corroborating clinical findings of sensory symptomatology.  The evidence shows that the Veteran's sensory complaints are credible in light of the evidence of diminished sensation to light touch and vibratory sensation, and more recently the absence of cold sensation.  However, the preponderance of the evidence does not show that he had trophic changes.  While the 2010 VA examination found that there was an absence of hair of the lower extremity which was reported to be indicative of trophic changes, the 2008 VA examination found not diabetic skin complications and both later VA examinations in 2013 and 2015 specifically found that there were no trophic changes.  Further, the cramps of which the Veteran has complained are due to the nonservice-connected PAD and may not be considered for rating purposes.  

The evidence also reflects that the Veteran has some impairment of deep tendon reflexes but there is no clinical evidence of impaired motor function.  In keeping with this is the evidence that he has not had to regulate his activities or take insulin, although he takes oral medication, due to his service-connected diabetes as well as the repeated clinical findings of no impairment of his gait or need for any assistive device as an ambulatory aid.  

The Veteran is competent to attest to the subjective symptoms which are experienced, e.g., pain, and objective evidence, e.g., found on clinical examinations, is not required to establish that such symptoms exist.  However, such lay evidence is subject to differences in perception of various sensations.  For example, the perception of and tolerance of pain, numbness, and tingling can vary greatly among individuals.  On the other hand, objective clinical evidence is obtained by medical professionals who trained in assessing and evaluating disabilities and, as such, has greater probative value.

Here, the 2013 VA examiner specifically found that the Veteran had mild diabetic neuropathy, and the 2015 VA examiner reported that the Veteran had only mild numbness and paresthesias.  

The 2013 VA examiner indicated that the lower extremity peripheral nerve which was affected was the common peroneal nerve, while the 2015 VA examiner stated that it was the Veteran's sciatic and femoral nerves which were affected.  In any case, mild peripheral neuropathy of any of these nerves warrants no more than a 10 percent disability rating.  For the reasons stated, the Board is not persuaded that the Veteran has ever had more than mild diabetic peripheral neuropathy of the left lower extremity.  

Accordingly, that the preponderance of the evidence is against finding that at any time throughout the appellate process the Veteran's service-connected diabetic peripheral neuropathy of the left lower extremity warranted a schedular disability evaluation in excess of 10 percent.  

Initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity

The evidence in this case shows that the Veteran has complaints and corroborating clinical findings of sensory symptomatology.  The evidence shows that the Veteran's sensory complaints are credible in light of the evidence of diminished sensation to light touch and vibratory sensation, and more recently the absence of cold sensation.  However, the preponderance of the evidence does not show that he had trophic changes.  While the 2010 VA examination found that there was an absence of hair of the lower extremity which was reported to be indicative of trophic changes, the 2008 VA examination found not diabetic skin complications and both later VA examinations in 2013 and 2015 specifically found that there were no trophic changes.  Further, the cramps of which the Veteran has complained are due to the nonservice-connected PAD and may not be considered for rating purposes.

The evidence also reflects that the Veteran has some impairment of deep tendon reflexes but there is no clinical evidence of impaired motor function.  In keeping with this is the evidence that he has not had to regulate his activities or take insulin, although he takes oral medication, due to his service-connected diabetes as well as the repeated clinical findings of no impairment of his gait or need for any assistive device as an ambulatory aid.  

The Veteran is competent to attest to the subjective symptoms which are experienced, e.g., pain, and objective evidence, e.g., found on clinical examinations, is not required to establish that such symptoms exist.  However, such lay evidence is subject to differences in perception of various sensations.  For example, the perception of and tolerance of pain, numbness, and tingling can vary greatly among individuals.  On the other hand, objective clinical evidence is obtained by medical professionals who trained in assessing and evaluating disabilities and, as such, has greater probative value.

Here, the 2013 VA examiner reported that the Veteran had moderate paresthesia of the right lower extremity but specifically found that overall the Veteran had mild diabetic neuropathy, and the 2015 VA examiner also reported that the Veteran had only mild numbness and paresthesias.  

The 2013 VA examiner indicated that the lower extremity peripheral nerve which was affected was the common peroneal nerve, while the 2015 VA examiner stated that it was the Veteran's sciatic and femoral nerves which were affected.  In any case, mild peripheral neuropathy of any of these nerves warrants no more than a 10 percent disability rating.  For the reasons stated, the Board is not persuaded that the Veteran has ever had more than mild diabetic peripheral neuropathy of the right lower extremity.  

Accordingly, that the preponderance of the evidence is against finding that at any time throughout the appellate process the Veteran's service-connected diabetic peripheral neuropathy of the right lower extremity warranted a schedular disability evaluation in excess of 10 percent.  

Other Considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2014).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the scheduler rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Veteran's competent and credible belief that his disabilities are worse than the assigned ratings is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.  Thus, the Board finds that the currently assigned ratings are appropriate.  

There is no persuasive evidence of occupational or functional impairment due to service-connected disorders at issue or other symptoms which are not already contemplated by the potentially applicable schedular criteria.  Indeed, repeated examiners have found that these disabilities have no impact on the Veteran's ability to work.  Specifically, the rating criteria adequately encompass the symptomatology and severity of the Veteran's service-connected disabilities.  Moreover, the rating criteria provide for ratings greater than those assigned for each service-connected disorder, which may be awarded should any of the service-connected disorders increase in severity.  The Veteran has not described any unusual or exceptional features associated with his disabilities or described how the disabilities affect him in an unusual or exceptional manner.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also Johnson v. McDonald, 762 F3d. 1362; 2014 WL 3844196 (C.A. Fed.); No. 2013-7104, slip op. (Fed. Cir. Aug. 6, 2014) overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

In reaching the determinations in this case, the Board finds that the preponderance of the evidence is against the claims and, so, there is no doubt to be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

An initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity is denied.  

An initial disability rating in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


